Illinois Official Reports

                                   Appellate Court



                  CitiMortgage, Inc. v. Hoeft, 2015 IL App (1st) 150459



Appellate Court       CITIMORTGAGE, INC., as Successor by Merger to ABN AMRO
Caption               Mortgage Group, Inc., Plaintiff-Appellee, v. ROBERT R. HOEFT and
                      CINDY F. HOEFT, Defendants-Appellants (Bank of America, N.A.,
                      Successor by Merger to LaSalle Bank, N.A., Target National Bank,
                      Unknown Owners, and Nonrecord Claimants, Defendants).



District & No.        First District, First Division
                      Docket No. 1-15-0459



Filed                 August 17, 2015



Decision Under        Appeal from the Circuit Court of Cook County, No. 11-CH-2343; the
Review                Hon. Robert Senechalle, Judge, presiding.



Judgment              Affirmed.



Counsel on            Charles Aaron Silverman, of Chicago, for appellants.
Appeal
                      Codilis & Associates, of Chicago (Louis J. Manetti, Jr., of counsel),
                      for appellee.



Panel                 PRESIDING JUSTICE DELORT delivered the judgment of the court,
                      with opinion.
                      Justices Cunningham and Connors concurred in the judgment and
                      opinion.
                                             OPINION

¶1       Virtually every residential mortgage contains an “acceleration clause” requiring the
     lender to send the borrowers a notice (an “acceleration letter”) before suing them to foreclose
     the mortgage. Typically, the mortgage provides that the acceleration notice must contain
     certain information regarding what the borrowers may do to cure their default before the
     judicial foreclosure process commences. This case presents a recurring issue1 regarding what
     information a valid acceleration notice must contain.
¶2       CitiMortgage, Inc. (CitiMortgage), as successor to ABN AMRO Mortgage Group, Inc.,
     sued the defendants, Robert R. Hoeft and his wife Cindy F. Hoeft, to foreclose a mortgage on
     the Hoefts’ home in Schaumburg, Illinois. The mortgage contains a standard acceleration
     clause in distinctive bold print stating in relevant part:
                 “Acceleration; Remedies. Lender shall give notice to Borrower prior to
             acceleration following Borrower’s breach of any covenant or agreement in this
             Security Instrument ***. The notice shall specify: (a) the default; (b) the action
             required to cure the default; (c) a date, not less than 30 days from the date the notice
             is given to Borrower, by which the default must be cured; and (d) that failure to cure
             the default on or before the date specified in the notice may result in acceleration of
             the sums secured by this Security Instrument, foreclosure by judicial proceeding and
             sale of the Property. The notice shall further inform Borrower of the right to reinstate
             after acceleration and the right to assert in the foreclosure proceeding the
             non-existence of a default or any other defense of Borrower to acceleration and
             foreclosure.”
¶3       On November 11, 2010, after the Hoefts fell behind in their payments, CitiMortgage sent
     them an acceleration letter stating in pertinent part:
                 “THE ABOVE REFERENCED LOAN IS IN DEFAULT. ***
                 To cure the default you must pay the past due amount of $5,620.70, including
             $267.00 in late charges and $13.50 in delinquency related expenses. We must receive
             your payment by 12/11/10 ***. Any additional monthly payments and late charges
             that fall due by 12/11/10 must also be paid to bring your account current. You must
             send certified funds (certified check, cashier’s check, or money order to: ***.
                 Failure to cure the default by 12/11/10 may result in the acceleration of all sums
             due under the Security Instrument. ***
                 You have the right to bring a court action to or to assert in any foreclosure
             proceeding, the non-existence of a default or any other defense you have to
             acceleration and the sale of the property.”
¶4       The Hoefts argued below that the content of CitiMortgage’s prelawsuit acceleration letter
     did not conform to the mortgage’s requirements. They moved to dismiss the case pursuant to
     section 2-619(a)(9) of the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West
     2012)) because of the allegedly faulty acceleration notice. The court denied that motion and
     ordered the Hoefts to answer the complaint. The Hoefts reasserted the deficiency of the

        1
         See Bank of New York Mellon v. Derdas, 2015 IL App (1st) 140850-U; Deutsche Bank National
     Trust Co. v. Kopec, 2015 IL App (1st) 142310-U.

                                                -2-
     acceleration notice in an affirmative defense included with their answer. CitiMortgage then
     moved to strike the affirmative defense pursuant to section 2-615 of the Code (735 ILCS
     5/2-615 (West 2012)). The trial court granted that motion and struck the affirmative defense.
¶5        CitiMortgage then moved for summary judgment. In response, the Hoefts did not reassert
     anything regarding the acceleration notice but instead only argued that CitiMortgage’s
     prove-up affidavit was defective. The court disagreed, granted CitiMortgage’s motion for
     summary judgment, and eventually confirmed the sale of the subject property. The Hoefts
     filed a notice of appeal indicating that they seek review of the order of foreclosure and sale,
     and the order confirming sale.
¶6        In this court, however, the Hoefts challenge only the denial of their section 2-619(a)(9)
     motion to dismiss. They argue that the letter neither apprised them of the “extent of the
     default,” nor “let them know exactly what they need to pay in order to cure the default.” In
     particular, they challenge the statement in the letter stating that “[a]ny additional monthly
     payments and late charges that fall due by 12/11/10 must also be paid” as ambiguous in that
     it “does not give the cure amount.”
¶7        CitiMortgage argues that the acceleration notice was sufficient, but it also suggests there
     are several procedural bars to the Hoefts’ ability to pursue this issue on appeal. It points out
     that: (1) the notice of appeal does not reference the denial of the motion to dismiss and it was
     not part of the procedural progression leading to the summary judgment order; and (2) the
     Hoefts forfeited their arguments in this court because they were not raised below.
¶8        The starting point for the first issue is Illinois Supreme Court Rule 303(b)(2) (eff. May
     30, 2008). That rule provides that a notice of appeal “shall specify the judgment or part
     thereof or other orders appealed from.” Generally, the denial of a motion to dismiss is not a
     final and appealable order. Cabinet Service Tile, Inc. v. Schroeder, 255 Ill. App. 3d 865, 868
     (1993). However, “[a]n appeal from a final judgment draws into issue all previous
     interlocutory orders that produced the final judgment.” Knapp v. Bulun, 392 Ill. App. 3d
     1018, 1023 (2009). A notice of appeal is deemed to include an unspecified interlocutory
     order if that order was a step in the procedural progression leading to the judgment specified
     in the notice of appeal. Themas v. Green’s Tap, Inc., 2014 IL App (2d) 140023, ¶ 6. If an
     order not listed in the notice of appeal was a step in the procedural progression, it may be
     reviewed because it can be said to relate to the judgment specified in the notice of appeal.
     Neiman v. Economy Preferred Insurance Co., 357 Ill. App. 3d 786, 790-91 (2005). We
     construe notices of appeal liberally. In re Desiree O., 381 Ill. App. 3d 854, 863 (2008). Here,
     the denial of the motion to dismiss was a procedural step toward both the foreclosure order
     and the final judgment confirming the sale after foreclosure, because had the court granted
     the motion, the court would have dismissed the case and never entered the later two orders.
     All three orders are integrally interrelated. Accordingly, we have jurisdiction to review the
     order denying the motion to dismiss.
¶9        Second, CitiMortgage contends that the Hoefts’ defenses regarding the acceleration letter
     have constantly changed, as they have cited different acceleration letter defects at different
     stages of the case below, and within, this appeal. The Hoefts argued below that CitiMortgage
     could not demand payment in certified funds, an issue they omit in this appeal, but they did
     raise other challenges, as well. While the Hoefts indeed characterized their challenge to the
     acceleration letter differently at different points, all their arguments at least touched on the
     theme in this appeal–that the letter was flawed because it referred to additional amounts

                                                -3-
       which were impossible to identify and thus enable them to know what they must pay to halt
       the loan acceleration. Accordingly, we decline to find that the Hoefts forfeited this issue by
       not presenting it below.
¶ 10       That brings us to the merits of the order denying the Hoefts’ section 2-619(a)(9) motion
       to dismiss. We review denial of a section 2-619 motion to dismiss de novo. DeLuna v.
       Burciaga, 223 Ill. 2d 49, 59 (2006). Section 2-619(a)(9) allows dismissal if “the claim
       asserted against defendant is barred by other affirmative matter.” 735 ILCS 5/2-619(a)(9)
       (West 2012). When ruling on a motion to dismiss under section 2-619, a court must accept all
       well-pleaded facts in the complaint as true and draw all reasonable inferences from those
       facts in favor of the nonmoving party. Coghlan v. Beck, 2013 IL App (1st) 120891, ¶ 24. As
       a result, a court should not grant a motion to dismiss unless it is clearly apparent that no set
       of facts can be proved that would entitle the plaintiff to recovery. Id.
¶ 11       The Hoefts argue that CitiMortgage’s acceleration letter did not comply with the terms of
       the mortgage. However, the mortgage only requires that the letter set forth: (1) the default;
       (2) the action required to cure the default; (3) the date by which the default must be cured;
       and (4) that the failure to cure will result in an acceleration of the debt. The letter clearly
       meets all of these requirements. First, it states the loan is in default. Second, it tells the
       Hoefts that to cure the default they must pay a certain amount of money, specified down to
       the penny. Third, it states they must cure the default by December 11, 2010. Fourth, it states
       that failure to do so will accelerate the debt. The only element on which there is even a slight
       question is the second one, regarding the amount owed. The Hoefts seem to contend that the
       sums due are not, in fact, discernible from the letter because the “additional monthly
       payments and late charges” clause includes no specific dollar amount of what those payments
       and charges might be. However, this slight omission is an unavoidable consequence of the
       ability of the borrowers to cure the default during a 30-day window of time, rather than only
       on a specific day. Additionally, the amount due on the loan changes on a daily basis because
       of interest accrual, an immutable characteristic which is the very essence of the underlying
       note and mortgage. We do not agree with the Hoefts’ premise that the acceleration letter must
       anticipate every conceivable event affecting the amount due over the 30-day window,
       particularly when those amounts would be quite minor in light of the large sum already
       overdue and which CitiMortgage specified down to the last cent. Because the period spans 30
       days, it will almost certainly include a day on which the regular monthly mortgage payment
       will become due. However, on the day the acceleration letter was issued, that amount was not
       yet due, so it could not have been properly included in the cure amount. The major portion of
       any additional amount due under the challenged clause would simply be that regular monthly
       mortgage payment, a sum readily ascertainable from the past loan history. Accordingly, the
       court did not err in denying the Hoefts’ motion to dismiss.

¶ 12      Affirmed.




                                                  -4-